Citation Nr: 1309111	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for a right eye disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2012, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  In April 2012 the Board remanded for additional development.  

The issue of entitlement to service connection for ulcers has been raised by the record in a July 2011 statement from the Veteran, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ) yet.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is again required prior to adjudicating the Veteran's claims for increased ratings for migraine headaches and a right eye disability. 

The Board finds that while some of the remand directives from the Board's April 2012 remand were substantially complied with additional development is necessary prior to adjudication of the Veteran's claims.

The Board's April 2012 remand instructed the RO/AMC to schedule the Veteran for a VA eye examination to determine the current severity of his right eye disability. The most recent supplemental statement of the case associated with the claims file, dated in December 2012, indicates that the Veteran failed to report for a VA eye examination.  However, the record does not appear to support such a conclusion. Documentation in the claims file shows that a May 2012 VA examination was cancelled by the RO.  A subsequent notation stated "Please do not cancel incorrect Corpus Christi no longer have a C&P doctor."  Thereafter documentation shows that a June 2012 VA eye examination was cancelled by Medical Administration Services (MAS).  A hand written note indicated that they no longer had a compensation and pension (C&P) doctor.  There is no indication that an examination was cancelled by the Veteran, that he failed to report for the examination, or that he was ever notified that an examination had been scheduled. 

As it is unclear whether the Veteran actually failed to report for a scheduled examination of which he was properly notified, the Veteran should again be scheduled for a VA examination to determine the current severity of his right eye disability.  If an appropriate examiner is not available at the nearest VA facility (i.e. the Corpus Christi VA facility), alternative arrangements should be made, to include conducting an examination at a different VA facility capable of performing eye examinations or obtaining a fee-basis examination in the area. 

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2012).

Next, in the April 2012 remand the Board requested that the RO/AMC obtain the VA treatment records dating since August 2009.  The December 2012 supplemental statement of the case reflects that VA treatment records were entered into Virtual VA in May 2012.  However, such records are not contained in the Virtual VA file or the paper record.  Thus, the Board is unable to review those records.  On remand, action should be taken to ensure the records are placed in Virtual VA or the claims file.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dating since August 2009 from the VA Medical Centers in San Antonio and Corpus Christi.  All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's Virtual VA electronic claims folder.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  The RO/AMC should arrange for the Veteran to be scheduled for a VA eye examination for the purpose of ascertaining the current severity of his right eye disability.  If the nearest VA facility (i.e. Corpus Christi) can no longer perform eye examinations, then the Veteran must be scheduled at another VA facility capable of conducting eye examinations or be scheduled for a fee basis examination if necessary.

The examiner must review the claims folder in conjunction with the examination.  The examination report should include a visual acuity test.  The examiner should also address whether the Veteran suffers from incapacitating episodes of the Veteran's depressed retinal sensitivity (acute signs and symptoms of the right eye disability that have required prescribed bed rest and treatment by a physician or other healthcare provider), and if so, the frequency and duration of such.  A rationale for any opinions expressed should be provided.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


